UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2339


CARMEN C. HOLLIDAY,

                Plaintiff – Appellant,

          v.

JOHN   R.  HOLLIDAY;  CAMBRIDGE  HOME  CAPITAL,  LLC;  US
RECORDINGS, INCORPORATED; HUGH H. CUTHRELL, III; BAC HOME
LOANS SERVICING, LP,

                Defendants – Appellees,

          and

COUNTRYWIDE HOME LOANS, INCORPORATED; JOHN DOE, Entities 1
through 100, all whose true names are unknown,

                Defendants,

          v.

EASTERN SETTLEMENT CORPORATION,

                Third Party Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-01449-AW)


Submitted:   March 29, 2013                 Decided:   April 9, 2013


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Louis Fireison, Patricia H. Ley, FIREISON LAW GROUP, P.A.,
Rockville, Maryland, for Appellant.     John R. Holliday, Silver
Spring, Maryland; Bruce Michael Bender, AXELSON, WILLIAMOWSKY,
BENDER & FISHMAN, PC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Carmen      Holliday         (“Ms.       Holliday”)         filed    suit       against

John    Holliday        (“Mr.    Holliday”);            Cambridge         Home    Capital,        Inc.

(“Cambridge”);          BAC     Home       Loans       Servicing,         LP     (“BAC”),        f/k/a

Countrywide        Home    Loans       Servicing,           LP;    U.S.    Recordings,           Inc.;

Hugh     H.    Cuthrell,         III;        and        various       John        Doe        entities

(collectively,          “Defendants”),             raising         claims        for     fraud     and

intentional        misrepresentation           by       concealment;            negligence;       and

violations of the Maryland Finder’s Fee Act (“FFA”), Md. Code

Ann., Com. Law §§ 12-801 to 12-809 (West 2012); the Real Estate

Settlement     Procedures            Act    (“RESPA”),         12    U.S.C.A.          §§ 2601-2617

(West 2006 & Supp. 2012); and the Truth in Lending Act (“TILA”),

15 U.S.C. §§ 1601-1667f (West 2006 & Supp. 2012).                                      The district

court    ultimately       denied       relief          on   each    claim.         Ms.       Holliday

appeals, and for the reasons stated below, we affirm.

              As    a    threshold         matter,          Cambridge      asserts        that     Ms.

Holliday’s notice of appeal was untimely, depriving this court

of jurisdiction over her appeal.                             “[T]he timely filing of a

notice    of       appeal       in     a     civil          case     is     a     jurisdictional

requirement.”           Bowles       v.    Russell,         551     U.S.    205,       214    (2007).

Parties to a civil action in which the federal government or its

agent is not a party are accorded thirty days after entry of the

district court’s final judgment to file a notice of appeal, Fed.

R. Civ. P. 4(a)(1)(B), unless the district court extends the

                                                   3
appeal period pursuant to Fed. R. App. P. 4(a)(5), or reopens

the appeal period pursuant to Fed. R. App. P. 4(a)(6).                                       Because

final judgment was entered on October 1, 2012, Ms. Holliday’s

original and amended notices of appeal, filed October 26 and

October 31, 2012, respectively, were timely.                                   Moreover, these

notices      were    effective           to     permit          appellate       review       of    the

district     court’s     interlocutory                  rulings.         See   Miami       Tribe    of

Okla. v. United States, 656 F.3d 1129, 1137 (10th Cir. 2011);

United States v. Pardee, 356 F.2d 982, 982 (4th Cir. 1966) (per

curiam).

             In the district court, Ms. Holliday primarily asserted

that the refinance documents, on which Mr. Holliday allegedly

forged her signature, were void ab initio and thus ineffective

to transfer an interest in the Hollidays’ property.                                       On appeal,

this theory is the basis for three of Ms. Holliday’s assignments

of     error:     that   the    district                court        erred     in    1)     granting

declaratory relief on summary judgment to BAC on the basis of

equitable subrogation, 2) denying her motion to set aside the

declaratory judgment, and 3) denying her motion for leave to

file    an   amended     complaint            asserting          a    claim    for     declaratory

relief.

             We     review     de    novo           the    district          court’s       grant    of

summary      judgment,       viewing            the        evidence          and     drawing       all

reasonable        inferences        in        the       light     most       favorable       to    the

                                                    4
non-moving party.             See PBM Prods., LLC v. Mead Johnson & Co.,

639   F.3d    111,      119    (4th   Cir.       2011).         Summary       judgment    is

appropriate       “if   the     movant    shows     that    there        is    no    genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”               Fed. R. Civ. P. 56(a).              We review

for abuse of discretion the district court’s denial of motions

to amend the complaint and to set aside an interlocutory order.

See Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir.

2008)   (providing       standard     for    motion       for    leave    to    amend     and

factors      to   consider       in   reviewing      such       motion);       Am.     Canoe

Ass’n v.     Murphy     Farms,    Inc.,     326    F.3d    505,    514-15       (4th     Cir.

2003) (reconsideration of interlocutory order).

             “A deed obtained through fraud, deceit or trickery is

voidable as between the parties thereto, but not as to a bona

fide purchaser.         A forged deed, on the other hand, is void ab

initio.”      Harding v. Ja Laur Corp., 315 A.2d 132, 135 (Md. Ct.

App. 1974); see Scotch Bonnett Realty Corp. v. Matthews, 11 A.3d

801, 808-10 (Md. 2011).               Thus, “‘[a] forger, having no title,

can pass none to his vendee,’” and “‘there can be no bona fide

holder of title under a forged deed.’”                    Matthews, 11 A.3d at 804

(quoting Harding, 315 A.2d at 316).

             However, “[s]ubrogation . . . arises by operation of

law when there is a debt or obligation owed by one person which

another person, who is neither a volunteer nor an intermeddler,

                                             5
pays or discharges under such circumstances as in equity entitle

him to reimbursement to prevent unjust enrichment.”                                Hill v.

Cross Country Settlements, LLC, 936 A.2d 343, 361 (Md. 2007)

(internal      quotation      marks      omitted);      see    G.E.     Capital     Mortg.

Servs.,    Inc.       v.   Levenson,     657     A.2d   1170,       1172    (Md.    1995).

Subrogation is an equitable remedy that permits the party who

paid the debt to step into the shoes of the original obligee and

assert his rights on the obligation.                  Hill, 936 A.2d at 362.

               Ms.    Holliday    provides       no   authority       indicating      that

equitable subrogation is dependent upon the subrogee’s status as

a bona fide purchaser, and we have found none.                              Nor did Ms.

Holliday provide any evidence to indicate that BAC acted in bad

faith or with knowledge of the alleged fraud.                         BAC derived its

rights    in    the    mortgage     as    the    assignee      of    Cambridge,      which

satisfied       the    Hollidays’      undisputedly       valid       prior    mortgage.

Thus, we conclude the district court properly subrogated BAC to

the prior mortgage, notwithstanding the alleged forgery.                                See

Bierman v. Hunter, 988 A.2d 530, 543-44 (Md. Ct. App. 2010)

(citing Serial Bldg., Loan & Savs. Inst. v. Ehrhardt, 124 A. 56

(N.J.    Ch.    1924)),     abrogation      on    other       grounds      recognized   by

Thomas v. Nadel, 48 A.3d 276 (Md. 2012).                      Because Ms. Holliday’s

underlying argument that equitable subrogation does not apply

due to the void deed of trust is unavailing, we conclude she



                                            6
fails    to      demonstrate       error       in       the    district        court’s      grant    of

declaratory relief or denial of leave to amend on this basis.

                 Ms. Holliday next argues that the district court erred

in    granting         judgment     as    a    matter         of       law   on   her    claims      for

fraudulent misrepresentation and concealment or nondisclosure,

negligence, and violation of the FFA.                                   We review de novo the

district court’s grant of a motion for judgment as a matter of

law, viewing the evidence and drawing all reasonable inferences

in the light most favorable to the opposing party.                                        A Helping

Hand, LLC v. Baltimore County, Md., 515 F.3d 356, 365 (4th Cir.

2008).      “Judgment as a matter of law is proper only if there can

be    but        one     reasonable           conclusion               as    to    the     verdict.”

Ocheltree v. Scollon Prods., Inc., 335 F.3d 325, 338 (4th Cir.

2003) (en banc) (internal quotation marks omitted).                                      With regard

to    the   negligence         claim,         Ms.   Holliday            argues     only     that     she

presented sufficient evidence to establish Cambridge’s duty and

breach      of    that     duty.          However,         the         district     court      granted

judgment as a matter of law after concluding that Ms. Holliday

established         sufficient           evidence         of       a    duty      and    breach      but

insufficient           evidence     to        prove      that          the   breach      caused      any

compensable damages.              See Chi. Title Ins. Co. v. Allfirst Bank,

905 A.2d 366, 378 (Md. 2006) (elements of negligence).                                         Because

Ms.   Holliday         does   not    address            the    dispositive         basis       for   the

district         court’s      ruling,         we    conclude            that      she    has    waived

                                                    7
appellate review of this issue.                    See Canady v. Crestar Mortg.

Corp., 109 F.3d 969, 973-74 (4th Cir. 1997) (indicating that

arguments not raised in appellate brief are waived).                            We also

conclude that the district court properly directed verdict after

finding the evidence adduced at trial insufficient to permit a

jury to find in Ms. Holliday’s favor as to her FFA and fraud

claims.    See Petry v. Wells Fargo Bank, N.A., 597 F. Supp. 2d

558,   562-63      (D.    Md.   2009)     (addressing           status    as   “mortgage

broker” under FFA); Gourdine v. Crews, 955 A.2d 769, 791 (Md.

2008) (elements of fraudulent misrepresentation); Green v. H & R

Block,    Inc.,     735    A.2d       1039,       1059    (Md.    1999)     (fraudulent

concealment); Fegeas v. Sherrill, 147 A.2d 223, 225 (Md. 1958)

(fraudulent     concealment       and    nondisclosure);          First     Union   Nat’l

Bank v. Steele Software Sys. Corp., 838 A.2d 404, 433 (Md. Ct.

App. 2003) (recognizing that fraud requires proof of “deliberate

intent to deceive”).

             Ms.    Holliday      also    argues         that    the     district   court

improperly    prohibited        her    from       introducing     evidence     regarding

the alleged TILA and RESPA violations as evidence of negligence.

However, her informal brief and the record indicate that she

adduced evidence on these issues during trial, and she points to

no specific evidence that was improperly excluded.                             She also

provides no basis to conclude that viewing these violations as

negligent conduct would have cured the defects in her negligence

                                              8
claim.     Thus, any error on this basis would not entitle her to

relief.

            Turning to Ms. Holliday’s remaining arguments, we have

reviewed    the    record       and   conclude   that      she    establishes   no

reversible error.         Accordingly, we affirm the district court’s

judgment.    We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented     in    the   materials

before    this    court   and    argument    would   not   aid    the    decisional

process.



                                                                           AFFIRMED




                                         9